Exhibit 10.7

 

WAIVER AND FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS WAIVER AND FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of July 30, 2018 (the “Fourth Amendment Date”),
by and among OXFORD FINANCE LLC, a Delaware limited liability company with an
office located at 133 North Fairfax Street, Alexandria, Virginia 22314, as
collateral agent (in its individual capacity, “Oxford”; and in its capacity as
collateral agent, “Collateral Agent”), the Lenders listed on Schedule 1.1 of the
Loan Agreement (as defined below) from time to time including Oxford in its
capacity as a Lender (each a “Lender” and collectively, the “Lenders”), and
AirXpanders, Inc., a Delaware corporation with offices located at 1047 Elwell
Court, Palo Alto, CA 94303 (“Borrower”).

 

WHEREAS, Collateral Agent, Borrower and the Lenders party to the Loan Agreement
from time to time have entered into that certain Loan and Security Agreement,
dated as of August 4, 2017 (as amended, supplemented or otherwise modified from
time to time, including, but without limitation, by that certain Waiver and
First Amendment to Loan and Security Agreement dated as of November 9, 2017,
that certain Waiver and Second Amendment to Loan and Security Agreement dated as
of April 26, 2018, and that certain Third Amendment to Loan and Security
Agreement dated as of June 5, 2018 the “Loan Agreement”) pursuant to which the
Lenders have provided to Borrower certain loans in accordance with the terms and
conditions thereof;

 

WHEREAS, an Event of Default has occurred and is continuing under Section 8.2(a)
(Covenant Default) of the Loan Agreement as a result of a violation of Section
6.10 of the Loan Agreement resulting from Borrower’s failure to achieve at least
70% of budgeted total revenues on a trailing six-month basis (tested quarterly),
for the reporting period ending June 30, 2018 (the “Existing Default”). By
reason of the Existing Default, Collateral Agent has the right to accelerate the
maturity of the unpaid balance of the Obligations. In addition, as a result of
the foregoing Existing Default, Collateral Agent and the Lenders are entitled to
exercise any and all default-related rights and remedies under the Loan
Agreement, other Loan Documents and/or applicable Law;

 

WHEREAS, Borrower has requested that Collateral Agent and the Lenders waive the
Existing Default;

 

WHEREAS, although the Lenders and Collateral Agent are under no obligation to do
so, the Lenders and Collateral Agent have agreed to waive the Existing Default,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below; and

 

WHEREAS, Borrower, the Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below;

 

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, the Lenders and Collateral
Agent hereby agree as follows:

 

 

1.

Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.

 

 

2.

Borrower acknowledges and agrees that unless the Existing Default is waived by
Collateral Agent and the Lenders, the Existing Default would constitute an Event
of Default under the Loan Documents as of the date hereof. Collateral Agent and
the Lenders hereby waive the Existing Default. Collateral Agent’s and the
Lenders’ agreement to waive the Existing Default shall in no way obligate
Collateral Agent or any Lender to make any other modifications to the Loan
Agreement or to waive Borrower’s compliance with any other terms of the Loan
Documents, and shall not limit or impair Collateral Agent’s and the Lenders’
right to demand strict performance of all other terms and covenants as of any
date. The waiver set forth above shall not be deemed or otherwise construed to
constitute a waiver of any other provisions of the Loan Agreement in connection
with any other transaction.

 

1

--------------------------------------------------------------------------------

 

 

 

3.

Section 2.2(b) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

 

“(b)     Repayment. Borrower shall make monthly payments of interest-only
commencing on the first (1st) Payment Date following the Funding Date of the
Term Loan, and continuing on the Payment Date of each successive month
thereafter through and including the Payment Date immediately preceding the
Amortization Date. Borrower agrees to pay, on the Funding Date of the Term Loan,
any initial partial monthly interest payment otherwise due for the period
between the Funding Date of the Term Loan and the first Payment Date thereof.
Commencing on the Amortization Date, and continuing on the Payment Date of each
month thereafter, Borrower shall make consecutive equal monthly payments of
principal, together with applicable accrued interest, in arrears, to each
Lender, as calculated by Collateral Agent (which calculations shall be deemed
correct absent manifest error) based upon: (1) the amount of such Lender’s
Term Loan, (2) the effective rate of interest, as determined in Section 2.3(a),
and (3) a repayment schedule equal to thirty-two (32) months. All unpaid
principal and accrued and unpaid interest with respect to the Term Loan is due
and payable in full on the Maturity Date. The Term Loan may only be prepaid in
accordance with Sections 2.2(c) and 2.2(d).”

 

 

4.

Section 6.10 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

 

“6.10     Financial Covenants.

 

(a)     Borrower shall achieve minimum trailing six-month revenue, to be tested
as of the last day of each applicable quarter (as set forth in that certain
Financial Covenant Side Letter) through and including the month ending December
31, 2018, on a consolidated basis with respect to Borrower and its Subsidiaries,
of at least the amounts set forth in the Financial Covenant Side Letter; and
thereafter, the required revenues of Borrower shall be determined by Collateral
Agent and the Lenders upon receipt and review by Collateral Agent and the
Lenders of Borrower’s Annual Projections delivered in accordance with Section
6.2(a)(iii); provided that such required revenues shall be:

 

(i) based on a minimum revenue requirement of a percentage of Borrower’s board
of directors-approved revenue plan (provided that such plan is acceptable to
Collateral Agent and the Lenders) to be set by Collateral Agent in its sole
discretion,

 

(ii) in no event less than the amounts required hereunder with respect to the
2018 fiscal year of Borrower, and

 

(iii) at such levels that require Borrower to grow revenues sequentially
quarter-over-quarter;

 

(b)     Borrower shall at all times maintain unrestricted cash and/or Cash
Equivalents in a minimum aggregate amount of at least the amount set forth in
the Financial Covenant Side Letter in accounts which are subject to a Control
Agreement in favor of Collateral Agent.”

 

2

--------------------------------------------------------------------------------

 

 

 

5.

A new Section 6.14 is hereby added to the Loan Agreement immediately following
Section 6.13 to read as follows:

 

“6.14 Additional Warrants in Connection with Fourth Amendment. Within five (5)
Business Days following the last closing of the Next Equity Financing, Borrower
shall deliver to the Lenders a warrant (or split warrants) exercisable for such
number of shares of the Class A Common Stock (“Common Stock”) as shall equal to
One Hundred Fifty Thousand Dollars ($150,000.00), divided by the lower of (i)
ten-day average of the closing prices of Borrower’s CDIs on the Australian
Securities Exchange prior to the Fourth Amendment Date, multiplied by three and
converted to U.S. dollars at the prevailing Australian dollar to U.S. dollar
exchange rate as published by the Reserve Bank of Australia on the last day of
the relevant ten day period, or  (ii) the Next Equity Financing Price, subject
to adjustment thereafter from time to time in accordance with the provisions of
the Warrant; provided, that, if an Event of Default occurs after the Fourth
Amendment Date but prior to the closing of the Next Equity Financing, then, at
the Lenders’ option, Borrower shall deliver to the Lenders a warrant (or split
warrants) exercisable for such number of shares of Common Stock as shall equal
to One Hundred Fifty Thousand Dollars ($150,000.00), divided by the lower of (i)
ten-day average of the closing prices of Borrower’s CDIs on the Australian
Securities Exchange prior to the Fourth Amendment Date, multiplied by three and
converted to U.S. dollars at the prevailing Australian dollar to U.S. dollar
exchange rate as published by the Reserve Bank of Australia on the last day of
the relevant ten day period, or  (ii) ten-day average of the closing prices of
Borrower’s CDIs on the Australian Securities Exchange prior to the occurrence of
such Event of Default, multiplied by three and converted to U.S. dollars at the
prevailing Australian dollar to U.S. dollar exchange rate as published by the
Reserve Bank of Australia on the last day of the relevant ten day period.  As
used herein (i) “CDI” means a CHESS Depositary Interest representing one-third
of a share of Common Stock; (ii) “Next Equity Financing” means the first sale or
issuance by the Company on or after the Fourth Amendment Date, in a single
transaction or series of related transactions (but specifically excluding sales
or issuances to directors of Borrower that require separate shareholder approval
and the filing of proxies), of shares of its stock (including Common Stock,
convertible preferred stock or other senior equity securities to one or more
investors for cash for financing purposes); (iii) “Next Equity Financing
Securities” means the type, class and series of stock (including Common Stock,
convertible preferred stock or other senior equity security sold or issued by
the Company in the Next Equity Financing); and (iv) “Next Equity Financing
Price” means the lowest price per share in U.S. dollars for which Next Equity
Financing Securities are sold or issued by the Company in the Next Equity
Financing, provided that, if the Next Equity Financing includes the sale or
issuance of CDIs in Australian dollars then the Next Equity Financing Price will
be lowest price per CDI in Australian dollars sold or issued in the Next Equity
Financing, multiplied by three and converted to U.S. dollars at the prevailing
Australian dollar to U.S. dollar exchange rate as published by the Reserve Bank
of Australia on the business day immediately prior to the closing of the Next
Equity Financing. For the avoidance of doubt, (i) the warrant price per share
shall be the applicable price per share used to calculate the number of warrants
shares in the foregoing provision; and (ii) for purposes of determining the
“Next Equity Financing” under the foregoing provision, both private placements
and rights offerings in a series of related transactions shall be included.

6.     Section 13.1 of the Loan Agreement is hereby amended by amending and
restating the following definitions therein as follows:

 

“‘Amortization Date’ is, with respect to a Term Loan, January 1, 2020.”

 

    “‘Financial Covenant Side Letter’ is that certain second amended and
restated financial covenant side letter dated as of the Fourth Amendment Date,
or any date thereafter, among Borrower, Collateral Agent and the Lenders.”

 

“‘Key Person’ is each of Borrower’s (i) Chief Executive Officer, who is Frank
Grillo as of the Fourth Amendment Date, and (ii) Chief Financial Officer and
Chief Operating Officer, who is Scott Murcray as of the Effective Date.

 

 

7.

Section 13.1 of the Loan Agreement is hereby further amended by adding the
following definition thereto in alphabetical order:

 

                    “‘Fourth Amendment Date’ is July 30, 2018.”

 

 

8.

Section 13.1 of the Loan Agreement is hereby further amended by deleting the
definition of “Compliance Condition” contained therein.

 

 

9.

Limitation of Waiver and Amendment.

 

 

a.

The waiver set forth in Section 2 and the amendments set forth in Sections 3
through 7, above, are effective for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (ii) otherwise prejudice any right or remedy which the Lenders, or
obligation which Borrower, may now have or may have in the future under or in
connection with any Loan Document.

 

 

b.

This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

3

--------------------------------------------------------------------------------

 

 

 

10.

Release by Borrower.

 

 

a.

FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves, releases,
and discharges Collateral Agent and each Lender and their respective present or
former employees, officers, directors, agents, representatives, attorneys, and
each of them, from any and all claims, debts, liabilities, demands, obligations,
promises, acts, agreements, costs and expenses, actions and causes of action, of
every type, kind, nature, description or character whatsoever, whether known or
unknown, suspected or unsuspected, absolute or contingent, arising out of or in
any manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment solely to the extent such
claims arise out of or are in any manner whatsoever connected with or related to
the Loan Documents, the Recitals hereto, any instruments, agreements or
documents executed in connection with any of the foregoing or the origination,
negotiation, administration, servicing and/or enforcement of any of the
foregoing (collectively “Released Claims”).

 

 

b.

In furtherance of this release, Borrower expressly acknowledges and waives any
and all rights under Section 1542 of the California Civil Code, which provides
as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” (Emphasis added.)

 

 

c.

By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected in respect of the Released Claims;
accordingly, if Borrower should subsequently discover that any fact that it
relied upon in entering into this release was untrue, or that any understanding
of the facts was incorrect, Borrower shall not be entitled to set aside this
release by reason thereof, regardless of any claim of mistake of fact or law or
any other circumstances whatsoever. Borrower acknowledges that it is not relying
upon and has not relied upon any representation or statement made by Bank with
respect to the facts underlying this release or with regard to any of such
party’s rights or asserted rights.

 

 

d.

This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Collateral Agent and the Lenders to enter into this Amendment, and
that Collateral Agent and the Lenders would not have done so but for Collateral
Agent’s and the Lenders’ expectation that such release is valid and enforceable
in all events.

 

 

e.

Borrower hereby represents and warrants to Collateral Agent and the Lenders, and
Collateral Agent and the Lenders are relying thereon, as follows:

 

 

i.

Except as expressly stated in this Amendment, neither Collateral Agent, the
Lenders nor any agent, employee or representative of any of them has made any
statement or representation to Borrower regarding any fact relied upon by
Borrower in entering into this Amendment.

 

 

ii.

Borrower has made such investigation of the facts pertaining to this Amendment
and all of the matters appertaining thereto, as it deems necessary.

 

4

--------------------------------------------------------------------------------

 

 

 

iii.

The terms of this Amendment are contractual and not a mere recital.

 

 

iv.

This Amendment has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Amendment is signed freely, and
without duress, by Borrower.

 

 

v.

Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify Collateral Agent and the
Lenders, defend and hold each harmless from and against all claims based upon or
arising in connection with prior assignments or purported assignments or
transfers of any claims or matters released herein.

 

 

11.

To induce Collateral Agent and the Lenders to enter into this Amendment,
Borrower hereby represents and warrants to Collateral Agent and the Lenders as
follows:

 

 

a.

Immediately after giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date) and (ii) no Event of Default has occurred and
is continuing;

 

 

b.

Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

 

c.

The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

 

d.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (i) any law or regulation binding on
or affecting Borrower, (ii) any contractual restriction with a Person binding on
Borrower, (iii) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(iv) the organizational documents of Borrower;

 

 

e.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

 

f.

This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

 

12.

Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.

 

 

13.

This Amendment shall be deemed effective as of the Fourth Amendment Date upon
(a) the due execution and delivery to Collateral Agent of this Amendment, and
(b) Borrower’s payment of all Lenders’ Expenses incurred through the date
hereof, which may be debited (or ACH’d) from any of Borrower’s accounts with the
Lenders.

 

5

--------------------------------------------------------------------------------

 

 

 

14.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

 

 

15.

This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.

 

 

[Balance of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Fourth
Amendment to Loan and Security Agreement to be executed as of the date first set
forth above.

 

BORROWER:

         

AIRXPANDERS, INC.

               

By

/s/ Frank Grillo    

Name:

Frank Grillo    

Title:

President and CEO                      

COLLATERAL AGENT AND LENDER:

         

OXFORD FINANCE LLC

           

By

/s/ Colette H. Featherly    

Name:

Colette H. Featherly    

Title:

Senior Vice President    

 

 

 